DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 7/30/2021 have been entered. Any objection\rejections from the previous office action filed 4/30/2021 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,8,16,18-19,23 and 25 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Bremer et al. (US 2020/0008719 A1). This new rejection was necessitated by amendment.
Bremer discloses one or more analyte sensors including implantable sensors comprising oxidases including alcohol, glucose and lactate, an oxygen sensing dye nd crosslinker, the 2nd crosslinker included EGDMA. See entire disclosure, especially abstract, [0021], [0031], [0041], [0488],[0544],[0612]-[0613].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3,5,8,16,18-19,22-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer et al. (US 2020/0008719 A1). This new rejection was necessitated by amendment. 
Bremer is cited above. This reference is silent with respect to the distance between oxygen reference and analyte sensing populations. The reference is also silent with respect to the specific amounts of monomer, comonomer and crosslinker recited in claims 26 and 27. However the preparation of analyte sensors having variable distance between them and adjusting the percentage of monomers and crosslinkers in the polymer is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Claims 1-3,5,8,16,18-19,22-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamsey et al. (US 2016/0374601) cited previous action, in view of Omidian et al. (US 2004/0224021). This new rejection was necessitated by amendment.

Gamsey while teaching the ethylene glycol acrylate crosslinkers PEGDA and TEGDMA is silent on the elected ethylene glycol acrylate crosslinker EGDMA. Gamsey while teaching 2,3-dihydroxypropyl methacrylate does not teach use of hydroxypropyl methacrylate (HPMA). 
Omidian is used for the disclosure within that PEGDA and EGDMA were well known crosslinkers used for making hydrogels. See entire disclosure especially [0026]. Omidian is also used for the disclosure that hydroxypropyl methacrylate (HPMA) was a well-known monomer useful in producing hydrogels.
Since the two references are drawn to the same general field of hydrogels and Gamsey teaches similar monomers to HPMA and the crosslinker EGDMA one of ordinary skill in the art would have a high expectation of success in substituting these specific compounds since they are structurally similar and taught as being useful for the same purpose. The artisan would recognize that, based on their close structural similarity and reactivity, these monomers and crosslinkers could be substituted for each other with similar results. Thus the claimed invention would have been prima facie .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-3,5,8,16,18-19,22-23 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,772,546, for the reasons set forth in the previous office action filed 4/30/2021.
Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. 
Applicants assert Gamesey does not teach HPMA, hydroxypropyl methacrylate. 
This assertion is true, however to substitute HPMA would be obvious once the disclosure of Omidian is considered as noted in the new rejection above.
Applicants assert the inventors discovered mixed methacrylates showed a correlation of phosphorescence signal to lactose concentration while methacrylate and methacrylamide did not.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Note the independent claim 1 does not even require the oxidases to be lactate and there is no functional limitation in the claims on correlation between increasing phosphorescence correlated to lactate concentration. 
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618